Citation Nr: 9925706	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  93-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability and, if so, whether the 
reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 1995, the Board remanded this case to the 
RO for additional development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the VA has fulfilled its duty to assist the 
veteran in the development of all facts pertinent to this 
claim.  

2.  In a February 1981 and March 1988 rating determinations, 
the RO denied entitlement to service connection for a nervous 
condition.  The veteran was notified of these determinations 
and of his appellate rights.  The veteran did not appeal 
these determinations.  

3.  Additional evidence submitted since the previous denials 
of the veteran's claim of service connection for a 
psychiatric disability consists of new evidence that tends to 
prove facts material to this claim.  

4.  Treatment for a psychiatric disability within one year of 
the veteran's discharge from active service as well as 
symptoms of a psychiatric disorder noted during the veteran's 
active service cannot be disassociated from the current 
acquired psychiatric disability.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disability has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  Resolving the benefit of the doubt in the veteran's 
favor, an acquired psychiatric disability was incurred as a 
result of the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran served on active duty from 
November 1970 to June 1971.  At the entrance evaluation in 
June 1970, no reference was made to a psychiatric disorder 
and the veteran specifically denied any nervous trouble of 
any sort.  Service personnel records indicate that the 
veteran trained in the Navy Submarine School in Groton, 
Connecticut.  In May 1971, it is noted that the veteran was 
always nervous, shy and withdrawn.  The veteran was diagnosed 
with a severe schizoid personality disorder that existed 
prior to active service.  In June 1971, it was recommended 
that the veteran be separated from naval service by reason of 
unsuitability as the result of the schizoid personality 
disorder.  The veteran was discharged from active service 
that month.  

In September 1971, within one year of the veteran's discharge 
from active service in June 1971, the veteran was 
hospitalized at the St. Francis General Hospital, Pittsburgh, 
Pennsylvania, for a depressive neurosis.  At this time it was 
reported that the veteran was admitted with a history of 
being depressed for "many months" prior to admission.  It 
was also noted that the veteran attempted to deal with his 
depression by taking various drugs.  He was diagnosed with a 
depressive neurosis.  However, a "long standing history of 
being somewhat shy and asocial" was also noted.  The veteran 
was given seven electroshock treatments with "considerable 
improvement."  He was also treated with Mellaril.  The 
veteran was discharged in October 1971.  

The veteran filed his initial claim for VA compensation in 
November 1980, approximately nine years after his discharge 
from active service.  At this time, the veteran made no 
reference to treatment for this disability other than the 
treatment received at the St. Francis Hospital.  An October 
1980 hospitalization report was submitted indicating that the 
veteran had been diagnosed with depression and schizophrenia.  
At that time, it was noted that the veteran was talking to 
God and quoting religious phrases.  

In a February 1981 rating determination, service connection 
for a nervous condition was denied.  The veteran did not 
appeal this determination.  The veteran resubmitted his claim 
in July 1984.  Additional medical records were obtained, 
including a September 1983 to May 1984 hospitalization at the 
Woodville State Hospital.  At this time, sporadic treatment 
of the veteran's psychiatric disability was noted.  It was 
also reported that the veteran's illness began in 1971 or 
1972.  At that time, the veteran stated that he was in the 
Navy and had reportedly taken LSD while in the Navy and did 
have flashbacks.  It was indicated that the veteran's 
condition further deteriorated in 1983, at which time he 
began preaching and having bizarre behavior.  The veteran was 
diagnosed with schizophrenia and treated for his condition on 
an inpatient basis.  

In a February 1985 rating determination, the veteran was 
awarded entitlement to a permanent and total disability 
evaluation for pension purposes.  Records from the Social 
Security Administration (SSA) indicate that the veteran began 
receiving benefits from this organization that year.  In a 
December 1985 VA psychiatric evaluation, the veteran was 
diagnosed with a schizophrenic disorder.

In February 1988, the veteran filed a supplemental claim 
seeking entitlement to service connection for an acquired 
psychiatric disability.  In a March 1988 rating 
determination, the denial of service connection for this 
condition was confirmed and continued.  A notice of 
disagreement was not received regarding this determination.  

In an April 1989 VA psychiatric evaluation, the veteran was 
again diagnosed with chronic schizophrenia.  At this time, 
the veteran denied any significant childhood difficulties or 
avoidance of people during his childhood.  The psychiatrist 
did give the veteran a diagnosis of a personality disorder.  
However, this issue was deferred because of a lack of 
information and the veteran's "vagueness."  The award of a 
VA pension was continued.  

The veteran continued to undergo sporadic treatment of his 
psychiatric disability.  In August 1992, the veteran provided 
the RO with the September to October 1971 hospitalization 
report.  Additional medical records were obtained from the RO 
at that time, including a July to August 1983 hospitalization 
report indicating a paranoid psychosis and alcoholism.  

In an October 1992 rating determination, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  A notice of disagreement 
to this determination was received in November 1992.  At a 
hearing held before a hearing office at the RO in June 1993, 
the veteran contended that he began exhibiting 
characteristics of schizophrenia during his active service 
including, but limited to, symptoms of withdrawal, 
detachment, combativeness, and aggravation.  It was noted 
that the veteran had used Thorazine to treat his condition 
following his discharge from active service.  

In September 1995, the Board remanded this case to the RO for 
additional development.  Additional development was performed 
by the RO, including the obtainment of additional documents 
indicating sporadic treatment of the psychiatric disorder.  
In an October 1995 psychiatric evaluation, it was noted that 
the veteran had required many hospitalizations for his 
psychotic illness.  The veteran was diagnosed with chronic 
paranoid schizophrenia and a history of polysubstance abuse.  
The continued use of alcohol was also noted.  The examiner 
stated, in pertinent part, that it was difficult to say the 
degree to which his time in the Navy contributed to his 
mental illness and his poor functioning.  It was noted that 
it was likely that his use of alcohol and other drugs have 
been to treat ongoing feelings of anxiety and paranoia that 
he had suffered over the years.  

In an undated notation, the RO correctly reported that the VA 
examination of October 1995 did not comply with the 
requirements of the Board's remand.  Accordingly, an 
additional VA psychiatric evaluation was requested and 
performed in July 1996.  After review of the veteran and the 
clinical evidence of record, it was noted that it would 
"appear that his [the veteran's] symptoms first began to be 
manifest as overtly psychotic within several months of his 
discharge from the U. S. Navy and with his first 
hospitalization at St. Francis Medical Center, but it appears 
very clearly to this examiner that what was being noticed in 
the service in terms of shyness, social distance and anxiety 
really were the precursory symptoms of the prodromal phase of 
the first overt schizophrenic episode."  The examiner 
determined that the veteran was showing a chronic 
schizophrenia that appeared to be first manifested at least 
within several months of discharge from the veteran's active 
service.  

In a September 1997 VA psychiatric evaluation, it was noted 
that the VA examiner had the opportunity to review the 
veteran's record and provided the veteran with a full 
psychiatric evaluation.  At this time, the psychiatrist 
determined that the veteran's schizophrenia was not caused by 
hallucinogens, noting that when a psychosis is induced by the 
use of hallucinogens it never persists more than one month 
after exposure.  The examiner stated his belief that though 
hallucinogen use contributed to the veteran's inability to 
function in the Navy, he was certain that his history of 
hallucinogen use did not contribute to his functional 
limitation at this time.  The examiner stated that findings 
by the Navy psychiatrist were representative of a 
"prodromal" phase of schizophrenia, which could be cross 
sectionally identical to schizoid and other similar 
personality disorders.  

In light of the evidence cited above, the Board determined 
that an independent medical opinion was required to determine 
the correct current diagnosis of the veteran's psychiatric 
condition and to address whether a disability is actually 
present and diagnosable during the "prodromal" phase of a 
disorder.  An independent medical opinion was received from 
the associate chair of the department of psychiatry at 
St. Louis University in January 1999.  At this time, it was 
determined that, while the veteran may have had some symptoms 
consistent with schizoid traits prior to service, he did not 
suffer from schizophrenia prior to service.  It was also 
found that the veteran underwent "rapid psychiatric 
deterioration" during his seven months of service, with the 
onset of prodromal symptoms of schizophrenia rendering him 
disabled at some point during that period of time.  It was 
further determined that the use of hallucinogens and alcohol 
while in service was not causally related to the onset of his 
symptoms of schizophrenia and that his initial 
hospitalization in 1971, three months after his discharge 
from active service, was for an acute episode of paranoid 
schizophrenia that had been misdiagnosed as a depressive 
neuroses.  A copy of this medical opinion was sent to the 
veteran's representative.  

In light of questions raised by the independent medical 
opinion of January 1999, as well as this examiner's reference 
to medical records that did not appear to exist, the Board 
returned this medical opinion to the independent medical 
expert for additional review and analysis.  A second medical 
opinion was obtained from this individual in April 1999.  At 
this time, it was again determined that the veteran's 
premorbid shyness and social isolation (which were likely to 
have been evidence of schizoid traits) were exacerbated to 
the point where he was frightened virtually all the time.  
The independent medical expert stated this was consistent 
with his lack of interpersonal skills and motivation in 
combination with the forced proximity to a group of 
strangers.  It was indicated that his failure at two naval 
schools and his experimentation with hallucinogens and 
alcohol were consistent with a rapidly deteriorating 
psychiatric disorder.  It was concluded that it was 
80 percent likely that the conditions of his military service 
participated a more rapid deterioration into psychiatric 
illness.  It was also noted that the independent medical 
expert could not state unequivocally that the veteran would 
never have developed schizophrenia if he had not been in the 
military, but that this experience appears to have been an 
essential, although not necessary, ingredient in his 
subsequent deterioration.  Both the veteran and his 
representative were provided a copy of this opinion in April 
1999.  

II.  Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The basis for the denial of the claim of service connection 
for a psychiatric disability has been the determination that 
this disability existed prior to the veteran's entrance into 
active service or that the veteran suffered from a 
personality disorder.  Service connection may not be granted 
for a personality disorder.  38 C.F.R. §§ 3.303(e), 4.9 
(1998).  However, as noted above, a recent opinion from an 
independent medical expert obtained by the Board has 
associated the veteran's psychiatric disability with the 
veteran's active service.  Accordingly, this provides new and 
material evidence to reopen the veteran's previously denied 
claim.  Thus, the claim must be reopened.  

Under the Court's determinations in Elkins v. West, 12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999), 
the three part analysis for reopening a final decision is as 
follows: the Board must first determine whether the veteran 
has presented new and material evidence (as noted above); if 
new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopen is well grounded; and third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  See 38 U.S.C.A. 
§§ 5107, 5108 (West 1991) and 38 C.F.R. § 3.156(a) (1998).

As the Board has found new and material evidence to reopen 
the claim, the Board must now determine whether this claim is 
well grounded.  In order for a claim to be well grounded, 
there must be a current disability that is related to an 
injury or disease that was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Case law 
provides that although a claim need not be conclusive to be 
well grounded it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Consequently, the veteran's own opinion that his psychiatric 
disability is related to his active service will not provide 
the basis to find this claim well grounded.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  
 
With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
a psychiatric disability.  With regard to the second prong of 
the Caluza analysis, the service medical records and the 
immediate post service medical records note a psychiatric 
disability.  With respect to the third prong of the Caluza 
analysis, nexus evidence, the Board has an independent 
medical opinion that the veteran's symptoms began to be 
manifest as psychotic within several months of discharge from 
the United States Navy.  This opinion will be presumed to be 
true as required by the Court in Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) and King v. Brown, 5 Vet. App. 19, 
21 (1993).  Thus, the Board must find the claim of 
entitlement to service connection for an acquired psychiatric 
disability to be well grounded.  

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  In this regard, 
the Board must consider whether adjudicating this claim on a 
do novo basis at this time would prejudice the veteran.  
However, in light of the determination below, the Board finds 
no prejudice to the veteran in adjudicating this claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

In this case, the veteran was clearly treated for a 
psychiatric disability during his active service and within 
one year of his discharge from active service.  However, the 
service medical records clearly indicate that this 
psychiatric disability existed prior to the veteran's 
entrance to active service.  Notwithstanding, the Board also 
has medical opinions that support the conclusion that the 
veteran did not suffer from schizophrenia before his entrance 
into the active service.  

In resolving the ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  In resolving the ultimate 
issue, the Board is mindful of the doctrine of reasonable 
doubt.  As the Court has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making this determination, the Board has taken 
consideration of the fact that when evaluating a disability 
any reasonable doubt regarding the degree of disability is 
resolved in the favor of the claimant.  38 C.F.R. § 4.3.  

In evaluating the veteran's claim, the Board must note that 
it has given the reports of the independent medical expert no 
weight.  As the Board was at pains to highlight in the 
original request and in resubmitting the case to the 
independent medical examiner, the original opinion was sought 
because the medical opinions then of record were not based 
upon an accurate history.  The independent medical expert, 
rather than preparing an opinion based upon what the 
contemporaneous records demonstrated as directed by the 
Board, chose to advance an opinion based upon factual 
premises as to what the record showed that were simply not 
true.  Had the record demonstrated that the appellant had 
clinically recorded symptoms of "paranoid delusions" and 
was speaking with God in September 1971, it is extremely 
unlikely that the diagnosis for that hospitalization would 
have been simply depressive neurosis, much less that the 
adjudication of this claim would have reached the Board.  The 
independent medical examiner chose to ignore what the 
clinical records showed as to the subjective symptoms at the 
time of the initial post service hospitalization in September 
and October 1971, as well as the statements of medical 
history recorded in the record as to when the initial 
manifestations of delusions or hallucinations were initially 
present.  These statements placed the onset of delusions and 
hallucinations well after service.  It was only later, in the 
context of a claim for benefits, that evidentiary assertions 
were first advanced that delusions or hallucinations were 
present at the time of the September 1971 hospitalization. 
Ironically, while the independent medical expert was busy 
inventing "facts" to support her opinion, she chose to 
ignore facts actually demonstrated by the record that might 
have support an opinion that reached the same conclusion.    

The choices before the Board are whether to secure yet 
another opinion, or to proceed to resolve the claim on the 
record.  The Board elects to proceed rather that punishing 
the claimant with further delay.  The diagnosis in service 
was schizoid personality disorder.  Under the nomenclature 
then in effect, this was clearly a personality disorder; 
however, the terminology at least raises a question as to 
whether a more profound disability was manifested.  Several 
qualified physicians have associated the veteran's current 
psychiatric disability to his active service.  As noted 
above, these opinions have not been grounded in an accurate 
history, and thus are suspect, as they rely upon the premise 
that active delusions or hallucinations were present in 
service or at the time of the September 1971 hospitalization.  
The Board finds this is simply not credible given what the 
contemporary records document.  

On the other hand, during the September to October 1971 
hospitalization the veteran was treated with a potent 
medication (Mellaril) that would not typically be utilized 
for treating an individual with a personality disorder.  It 
is a medication used to treat a thought disorder.  This fact 
certainly raises a question as to whether the claimant then 
experienced simply a personality disorder.  The use of 
electroshock treatments would also support this conclusion, 
and would further raise a substantial question as to whether 
the veteran merely had a depressive neurosis, as opposed to a 
more profound disability.  The unyielding nature of training 
for the submarine service in the early 1970's would also 
support the conclusion that the veteran's condition, even if 
it did exist prior to service, was aggravated by active 
service.  See Allen v. Brown, 7 Vet. App. 439 (1995).  There 
is no dispute that a thought disorder was present by October 
1980.  

Based on the review of the evidence as a whole the Board 
believes that the evidence is in equipoise and, therefore, 
supports the claim of service connection for an acquired 
psychiatric disability.  The Board concludes that the 
"negative evidence" is at least balanced by the "positive 
evidence" that the current psychiatric disability can be 
reasonably associated with his active service.  To the extent 
the Board is relying on its own medical opinion to support 
the grant of the benefit, the error is harmless.  


ORDER

Service connection for an acquired psychiatric disability is 
granted.  


REMAND

In August 1996, the RO addressed the issue of whether clear 
and unmistakable error (CUE) existed within the February 1981 
rating determination that denied the claim of service 
connection for a nervous condition.  The veteran was provided 
notice of this decision that month.  The veteran's 
representative submitted written argument on this subject in 
May 1997 in a substantive appeal.  This submission may be 
considered a notice of disagreement to the August 1996 rating 
determination.  See 38 C.F.R. § 20.201 (1998).  The Board 
notes in passing the purported basis for finding CUE in the 
February 1981 determination was either that the RO should 
have weighed and evaluated the evidence differently in 1981, 
or that a subsequent VA medical opinion in 1996 supported the 
claim.  The Board must point out to the claimant and his 
representative that such arguments can not raise a valid 
claim of CUE, since a valid claim of CUE involves an 
allegation of undebatable error of fact or law on the record 
as it stood at the time the determination was entered.  An 
argument that the RO should have weighed and evaluated 
evidence differently, or that a subsequently prepared medical 
report supported the grant can not meet this basic pleading 
requirement.  Fugo v. Brown, 6 Vet. App. 40 (1996); Russell 
v. Principi, 3 Vet. App. 310 (1995) (en banc).  However, a 
statement of the case on this claim has not been issued by 
the RO and a substantive appeal as to the CUE claim has not 
been received.

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  Accordingly, the Board will 
take the following action:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should issue a statement of the 
case on the issue of whether there was CUE in 
the February 1981 rating determination.  The 
claimant and his representative are advised 
that they must submit a timely substantive 
appeal to perfect their right to appellate 
review by the Board.  

No action is required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

